DETAILED ACTION

Response to Arguments
Applicant remarks that claim 1 is directed to an encoder that performs method steps.  The claims are agreed to belong to a statutory category, however they recite an abstract idea with reciting additional elements that amount to significantly more than the judicial exception.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.	The claims under their broadest reasonable interpretation, are interpreted to cover performance of the limitation in the mind but for the recitation of generic computer components, and can still fit into the mental processes grouping.   A human handed a graph paper with two regularly periodic signals, one with the frequency a multiple of the other, could easily determine if the signals are harmonic with mental steps.   The arguments are not convincing (Remarks, p. 9).
Applicant’s arguments to step 1 are generally agreed upon, the claims belong to statutory categories of invention, however it should be noted that performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping or the certain methods of organizing human activity grouping.
Applicant’s arguments to step 2A are unconvincing.  Applicant specifically argues that the claim does not recite, e.g., […] methods for organizing information through mathematical correlations, however the step of adjusting a determining condition is considered a math algorithm (see MPEP 2106.04(a)(2).  The claim does not recite specific hardware; the encoder is considered generic hardware.
Applicant remarks “For example, increasing the probability of determining that the second wideband speech/audio signal is a harmonic signal in the case of the wideband switching provides that speech/audio signals remain as consistent as possible before and after the switching, so continuity of claimed steps.  There is no claimed switching and no claimed decoding in any claim.  In any case it does not change that the claimed limitations are only math steps.
Applicant argues that the claim steps are not mental steps because the adjusting action will be internal to a communication device, however there is no communication device claimed.  The argument that an audio signal will be processed faster than human can think is not convincing, as an audio signal (even a harmonic signal) can be given the broadest reasonable interpretation of a tone or periodic signal.	Applicants remarks to network switching are irrelevant to step 2A because these steps are not claimed.
Applicants remarks to the generic applications of an encoder reinforce the interpretation that the encoder is a generic computer component.
Although the claim is considered ineligible at step 2A, applicant’s arguments to step 2B are not convincing. Applicant argues that “the subject matter of the present claims result in a concrete, tangible result,” however this is not true.  The claim only limits a adjusting a determining condition and making a signal classification, which are math steps. 	Applicant argues that the subject matter of the present claims result in improved performance that will be perceived by a user, but it is not clear from the claim what the hypothetical user is using or what performance is achieved or sought.
Applicant argues improvements to a user and device which are not claimed.  The claim does not contain elements besides math steps, thus there is nothing “significantly more” than an abstract idea.  The user and devices remarks by applicant are irrelevant, because neither a user device or any communication device is recited.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. The independent claim(s) 1, 11, 20 recite(s) math steps to classify a signal as harmonic or not harmonic. This judicial exception is not integrated into a practical application because nothing is performed depending on the harmonic determination. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no integration into a practical application that will apply the mathematical steps in a manner that imposes a meaningful limit on the math steps.
	Dependent claims 2-10 and 12-19 claim additional math steps, which given their broadest reasonable interpretation can be considered basic signal processing math steps performable by a human with pen and paper. Like the independent claims, the dependent claims do not recite anything more than math steps, and the claims as a whole are not directed to a practical application.  In addition, there are no steps which are considered “significantly more” than math steps.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.